Citation Nr: 1414293	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-12 910	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the amount of $6,335.43.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from October 1982 to January 1987.

This matter came before the Board of Veterans' Appeals (Board) from a June 2010 decision by the Committee on Waivers and Compromises (Committee) of the Milwaukee, Wisconsin Regional Office (RO).  The record has been received from the Cleveland, Ohio RO, where the Veteran testified via video conference from the RO before the undersigned member of the Board.


FINDINGS OF FACT

1.  The overpayment was not due to the Veteran's fraud, misrepresentation or bad faith.

2.  The Veteran received additional compensation benefits for his children, S. and D., who received duplicate educational benefits under the Chapter 35 program due to no fault on the part of the veteran and primary fault on the part of VA.

3.  Since the Veteran's children, S. and D., are or were being paid Chapter 35 benefits, the recovery of the overpayment would not defeat the purpose of paying benefits by nullifying the objective for which the benefits were intended, namely, payment of additional compensation on the basis of the veteran's children's educational pursuits.

4.  Waiver of recovery of the overpayment would constitute an unjust enrichment to the Veteran by essentially paying the same benefit twice.

5.  The evidence does not show that the veteran incurred a legal obligation or changed his position to his detriment in reliance upon the receipt of VA benefits.

6.  Collection of the overpayment would not cause undue hardship to the Veteran as it would not endanger his ability to provide for basic necessities since his income exceeds his expenses and the debt has been recouped.

7.  The element of equity and good conscience which are in the Veteran's favor, fault, is outweighed by the three elements of equity and good conscience which are not in the Veteran's favor.

8.  Recovery of the overpayment in this case would not be against equity and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or bad faith of the Veteran, and recovery of the overpayment of VA compensation benefits in the amount of $6,335.43 would not be against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 1.963(a), 1.965(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service-connected for multiple disabilities.  Since 1994, he has been in receipt of additional benefits for his dependents and has been provided numerous VA Forms 21-8764 which notified him that veterans having a 30 percent or more service-connected condition may be entitled to additional compensation benefits for a spouse and unmarried children of a certain age.  It further informed him that his payments could be affected by a change in the status of his dependents, of which he must promptly advise VA.  The Veteran submitted the necessary documentation for additional compensation for his dependents, including sons S. and D.  S. was born in February 1990 and attained 18 years in February 2008.  D. was born in July 1991 and attained 18 years in July 2009.  

In June 2008, via a VA Form 21-674C, the Veteran advised VA that his son S. would be attending college beginning the following August 2008.  In February 2009, via a VA Form 21-674C, the Veteran advised VA that his son D. would be attending college beginning the following August 2009.  In a March 2009 letter, the Veteran was informed that S. was scheduled to be removed from his award as a dependent in June 2012 and D. in June 2013, when they each respectively were scheduled to graduate from college.  He was again provided a VA Form 21-8764.  

In a September 2009 letter, the Veteran was granted entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected benefits.  He was also awarded basic eligibility for Chapter 35 Dependents' Educational Assistance benefits.  Both awards were effective from August 11, 2008; hence retroactive awards.  

In January 2010 correspondence, the Veteran informed VA that S. and D. should be removed from his compensation award as dependents in lieu of the Chapter 35 award.  

In February 2010, the RO informed the Veteran that information had been received from VA's Educational Division that his sons, D. and S. had claimed Chapter 35 benefits.  He was told that since a child may not be declared as a dependent on a compensation award and receive Chapter 35 benefits simultaneously, the RO proposed to remove his sons from his compensation award since Chapter 35 is the greater of the two benefits.  He was advised that the award of Chapter 35 for S. was August 18, 2008, and for D. was August 24, 2009.  The removal for each from the compensation award as dependents was the same date as the individual additions to the Chapter 35 award.  The Board is aware that the Veteran also requested this action, as noted above.  

The retroactive removal of S. and D. from the Veteran's compensation award as dependents resulted in the creation of an overpayment in the amount of $6,335.43.  The Veteran requested a waiver of the recovery of this debt.  He testified that he called VA to have his sons removed, but did not believe that they were timely removed.  He also indicated that although the debt had been recouped, it did cause him a hardship.  

At this juncture, the Board will clarify for the Veteran the matter of the removal of his sons from his compensation award.  The overpayment was generated because the award of the Chapter 35 benefits was retroactive.  As the greater benefit, VA applied the Chapter 35 back to the earliest entitlement date.  However, this meant that the additional dependents' award on the compensation benefit was removed at the same time.  Thus, it was not a matter of an untimely removal, but a retroactive removal.

In a June 2010 decision, the Committee considered the Veteran's claim for waiver. The Committee made a specific determination that there was no fraud, misrepresentation, or bad faith on the veteran's part with respect to the creation of the overpayment at issue.  The Board agrees with this determination.  However, the Committee further determined that recovery of the overpayment of VA compensation benefits would not be against equity and good conscience.  

In cases where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

The first and second elements pertain to the fault of the debtor versus the fault of the VA. The Veteran has essentially argued that VA was at fault with regard to the duplicate payments.  The Board notes that the Veteran was not at fault as he received the additional compensation benefits prior to the award of the Chapter 35 benefits.  VA likewise did not have knowledge at that time that Chapter 35 benefits would eventually be retroactively be awarded.  To the extent that there was any delay in removing the Veteran's sons from his compensation award, VA bears fault in that regard.  However, overall, the element of "fault" in this case is lessened as the overpayment arose due to a retroactive award that neither party could have definitively predicted.  

With regard to the other elements of equity and good conscience, these elements are not in the Veteran's favor.  Given that the Veteran's children, S. and D., are or were being paid Chapter 35 benefits, the recovery of the overpayment would not defeat the purpose of paying benefits by nullifying the objective for which the benefits were intended, namely, payment of additional compensation on the basis of the Veteran's children's educational pursuits.  Waiver of recovery of the overpayment would constitute an unjust enrichment to the Veteran by essentially paying the same benefit twice.  The evidence does not show that the Veteran incurred a legal obligation or changed his position to his detriment in reliance upon the receipt of VA benefits.

The last element of equity and good conscience is whether the Veteran would suffer undue financial hardship if forced to repay the debt at issue.   The Veteran has submitted a financial status report which shows his monthly income exceeds his monthly financial debt obligations.  The debt has in fact been recouped and there is no evidence that the debt being recouped endangered his ability to provide for basic necessities.  Thus, the Board does not find financial hardship.  

The Board finds that in weighing all of the elements of equity and good conscience, the element of equity and good conscience which are in the Veteran's favor, fault, is outweighed by the three elements of equity and good conscience which are not in the Veteran's favor.  Accordingly, a waiver of the recovery of the debt is not warranted.  


ORDER

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $6,335.43 is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


